DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is cancelled. Claims 2-19 are allowed.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 9/3/2021 is withdrawn.

Specification
The use of the terms Frekote (page 3, line 24), acResin (page 11, line 14), Acronal (page 11, line 15), Corning (page 15, line 17), which are trade names or marks used in commerce, have been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
Claims 2-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Berg (US 4,772,230) teaches a method of manufacturing a resin coated reinforced plastic electrical connector (abstract) in which the article is rapped with a glass fabric coated fluorocarbon resin 
Inoue (GB 2178998) teaches a method for manufacturing a fishing rod comprising winding a pre-impregnated layer around a metal core. A tape is then wound around the prepreg to prevent the prepreg from contacting the mold and the product is placed in a mold and thermally hardened. Following molding, the product is removed from the mold and separated from the tape (abstract). However, Inoue does not teach or suggest the tape made from any specific material, let alone a fluoropolymer or silicone polymer.
Pedginski (US 5,807,632) teaches a masking tape (column 4, lines 36-47) having a backing layer (figure 3, reference numeral 20), an upper fluoropolymer layer (figure 3, reference numeral 10), which is considered to meet the claim limitation of a first film, and lower fluoropolymer layer (figure 3, reference numeral 10’), which is considered to meet the claim limitation of a second film, and an adhesive layer mounted on the lower fluoropolymer layer (column 5, lines 8-18, figure 3, reference numeral 30). The fluoropolymer layers are extruded onto the backing layer (column 5, lines 8-18) which can be a nonwoven polymeric web (column 5, lines 61-67). However, while Pedginski teaches that release films are useful when round into a roll (column 1, lines 12-22). However, Pedginski does not teach or suggest the tape being used in a curing and molding process or even that it is capable of surviving the stresses of such a process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747
/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748